ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention deemed to be directed to an unobvious improvement to a blade profile tube nozzle for a gas turbine over China Patent Publication No. CN-105114186 which teaches an inlet section which is an annular passage; a tapered section which comprises a plurality of airflow circulation passages 3 separated by a plurality of blades 5; and an outlet section; wherein the inlet section, the tapered section and the outlet section are sequentially connected in a flow direction of airflow, and each of the airflow circulation passages is enclosed by an outer circumferential wall face, an inner circumferential wall face, a suction face of one of two adjacent blades and a pressure face of the other one of the two adjacent blades, and cross-section of an inlet of the airflow circulation passage is fan-shaped, and from the flow direction of the airflow, with regard to, wherein the two adjacent blades are provided as a turning point of a dominant airflow in a circumferential direction of the nozzle, and the outer circumferential wall face and the inner circumferential wall face are provided as a turning point of the dominant airflow in a radial direction of the nozzle.
Prior art fails to teach or fairly suggest each of the airflow circulation passages, the fan-shaped cross-section gradually and smoothly transitions to a circular cross-section from the inlet to an outlet of the airflow circulation passage the outlet section, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of seven patent publications.
US5,402,636A, US6,234,746B1, US6,595,741B2, US20110247346A1, US20110247345A1, US8,926,267B2, and US20150010385A1 are cited to show a blade profile tube nozzle for a gas turbine engine.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745